t c memo united_states tax_court norman alfonzo williams petitioner v commissioner of internal revenue respondent docket no filed date norman alfonzo williams pro_se joanne b minsky for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's and federal income taxes in the respective amounts of dollar_figure and dollar_figure and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure an addition_to_tax for pursuant to sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to five dependency_exemptions under sec_151 for the years at issue and whether petitioner is liable for an addition_to_tax for failure_to_file a timely return for under sec_6651 some of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated by this reference petitioner resided in eaton park florida at the time he filed his petition petitioner married grace williams in date five children were born of this marriage samson born date faith born date jesus born date norman born date and mary born date petitioner and grace williams separated in date and on date an order of support was entered on date a divorce decree was entered in the circuit_court for polk county florida pursuant to the order of support and divorce decree grace williams received sole custody of the children with reasonable visitation allowed petitioner and monthly child_support of dollar_figure to be paid_by petitioner there was no provision in the divorce decree providing which parent would be entitled to claim the children as dependents under sec_151 no written document was ever executed by grace williams declaring that she would not claim her children as dependents during the years at issue the children lived with their mother but visited petitioner on weekends and in the summer months petitioner testified that he was often late making his support payments and for several years his federal and state tax_refund checks were withheld and turned over to the state of florida for application to his arrearages the parties stipulate that petitioner paid aggregate child_support during and of dollar_figure and dollar_figure respectively because grace williams was unemployed during the years at issue the children received the following support from federal and state agencies program aid to families with dependent_children afdc dollar_figure dollar_figure food stamps big_number big_number moreover all of the children were eligible for medicaid coverage and benefits and the entire family lived in subsidized housing provided by the state petitioner's federal_income_tax return was due on or before date petitioner did not file any requests for extensions to file and respondent received petitioner's return on date on his and federal_income_tax returns petitioner claimed each of the five children as dependents in the notice_of_deficiency respondent determined that petitioner was not entitled to dependency_exemptions for any of his children because petitioner had not established that he was the custodial_parent or that the requirements of sec_152 to qualify the children as dependents had been met for the years at issue the determinations by respondent in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are erroneous rule a 290_us_111 sec_151 allows taxpayers an annual exemption_amount for each dependent as defined in sec_152 according to sec_152 the term dependent means certain individuals such as a son or daughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the custodial_parent sec_152 to decide who has custody sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce if there is one in effect since petitioner's divorce decree grants custody of each of the five children to his ex-wife grace williams she is considered the children's custodial_parent under sec_152 as the noncustodial_parent petitioner is treated as providing over half of a child's support and allowed to claim such child as a dependent if any one of three statutory exceptions is met a the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year sec_152 a multiple_support_agreement pursuant to sec_152 determines support sec_152 or a a qualified_pre-1985_instrument provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child and b the noncustodial_parent provides at least dollar_figure for the support of such child during the calendar_year sec_152 a threshold requirement for the applicability of the special rules of sec_152 in the case of divorced parents is that the parents must provide over one-half of the child's support sec_1_152-4 income_tax regs therefore if a third party such as a federal or state_agency were to provide percent or more of a child's support neither parent would be entitled to claim an exemption see eg 55_tc_538 leggett v commissioner tcmemo_1976_7 batchelor v commissioner tcmemo_1970_24 in the instant case grace williams was unemployed during and and provided no direct financial support for her children the support provided by petitioner in and was significantly less than that provided by federal and state agencies in the form of afdc payments medicaid food stamps and subsidized housing therefore we conclude that petitioner and grace williams did not provide more than one-half of the support of their five children during the years at issue furthermore grace williams did not sign a written declaration that she would not claim her children as dependents and there is no evidence of a multiple_support_agreement based on the foregoing we conclude that petitioner is not entitled to claim any of his five children as dependents and respondent's determination disallowing the dependency_exemptions claimed by petitioner is sustained next we consider whether petitioner is liable for an addition_to_tax under sec_6651 this section imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax the addition_to_tax is applicable unless it is established that the failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 petitioner bears the burden of establishing that he is not liable for this addition_to_tax rule a petitioner filed his federal_income_tax return on date almost year after the return was due he filed no requests for extensions and presented no evidence as to why the return was untimely therefore we sustain respondent on this issue to reflect the foregoing decision will be entered for respondent
